Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Examiner’s Amendment and Examiner’s Reasons for Allowance action is in response to the filing of 12/15/2020. Claims 1, 2, 6, 10, 11, 15 and 21 have been amended per applicants request, therefore claims 1-21 are presently pending in the application and have been considered as follows.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua H. Sgueo (Reg. No. 64,154) on 02/02/20201.

The application has been amended as follows: 

1.	(Currently Amended)		An electronic device comprising:
a display; 
at least one processor; and
at least one memory storing one or more computer programs including instructions configured to be executed by the at least one processor to cause the at least one processor to at least: 
detect an event for executing an application which provides an authentication service, 
based on the detecting of the event, change at least one biometric information recognition related variable comprising at least one variable indicating a state of a captured image obtained through a camera of the electronic device,
match the captured image to an authentication guide image, 
control the display to display an application execution screen including at least one authentication guide image comprising a changed authentication guide image changed from the authentication guide image based on the changed at least one biometric information recognition related variable, and
perform user authentication based on the at least one biometric information recognition related variable,
wherein the at least one biometric information recognition related variable further comprises a variable indicating a state of a reference area set for recognizing biometric information from the captured image, and
wherein the at least one authentication guide image further includes another changed guide image changed from another guide image based on the variable indicating the state of the reference area. 

2. 	(Cancelled)

3. 	(Currently Amended)		The electronic device of claim 1, wherein the at least one biometric information recognition related variable further comprises at least one of a position of the reference area, an angle of the reference area, a size of the reference area, a position of the captured image, an angle of the captured image, or a size of the captured image. 

4. 	(Currently Amended)		The electronic device of claim 1, wherein the at least one authentication guide image includes at least one of a first authentication guide image corresponding to the reference area, or a second authentication guide image corresponding to the captured image. 

5. 	(Currently Amended)		The electronic device of claim 1, wherein the instructions, when executed by the at least one processor, causes the at least one processor to at least, based on a value obtained by a change of the at least one biometric information recognition related variable, control a displaying of the at least one authentication guide image. 

6. 	(Currently Amended)		The electronic device of claim 1, 
wherein the instructions, when executed by the at least one processor, causes the at least one processor to at least, in response to detecting the event, change the at least one biometric information recognition related variable from a predetermined first value to a second value, and 


7. 	(Currently Amended)		The electronic device of claim 1, 
wherein the display comprises a touch sense display configured to detect user inputs, and 
wherein the instructions, when executed by the at least one processor, causes the at least one processor to at least: 
detect a user input regarding the at least one authentication guide image, and 
based on the user input, update the displaying of the at least one authentication guide image and update the at least one biometric information recognition related variable. 

8. 	(Currently Amended)		The electronic device of claim 1, 
wherein the display includes a touch sense display configured to detect user inputs, 
wherein the application execution screen includes at least one piece of notification information related to the application, and 
wherein the instructions, when executed by the at least one processor,  at least: 
detect a user input regarding notification information among the at least one piece of notification information, and 
in response to detecting the user input, restore the at least one biometric information recognition related variable into an original value. 

9. 	(Cancelled)	 

10.	(Currently Amended)		A method of operating an electronic device, the method comprising:
detecting an event for executing an application which provides an authentication service; 
obtaining a captured image including biometric information;
based on the detecting of the event, changing at least one biometric information recognition related variable comprising at least one variable indicating a state of the captured image obtained through a camera of the electronic device;

displaying an application execution screen including at least one authentication guide image comprising a changed authentication guide image changed from the authentication guide image based on the changed at least one biometric information recognition related variable; and
performing user authentication of a user based on the at least one biometric information recognition related variable,
wherein the at least one biometric information recognition related variable further comprises a variable indicating a state of a reference area which is set for recognizing the biometric information from the captured image, and
wherein the at least one authentication guide image further includes another changed guide image changed from another guide image based on the variable indicating the state of the reference area. 

11. 	(Cancelled)		

12. 	(Currently Amended)		The method of claim 10, wherein the at least one biometric information recognition related variable further comprises at least one of a position of the reference area, an angle of the reference area, a size of the reference area, a position of the captured image, an angle of the captured image, or a size of the captured image. 

13. 	(Currently Amended)		The method of claim 10, wherein the at least one authentication guide image includes at least one of a first authentication guide image corresponding to the reference area, or a second authentication guide image corresponding to the captured image. 

14. 	(Previously Presented)	The method of claim 10, further comprising, based on a value obtained by a change of the at least one biometric information recognition related variable, controlling the displaying of the at least one authentication guide image. 

15. 	(Previously Presented)	The method of claim 10, 

wherein the second value is a random value or a value determined according to a predetermined regulation. 

16. 	(Previously Presented)	The method of claim 10, further comprising:
detecting a user input regarding the at least one authentication guide image; and
based on the user input, updating a display of the at least one authentication guide image and updating the at least one biometric information recognition related variable. 

17. 	(Previously Presented)	The method of claim 10, further comprising:
detecting a user input regarding at least one piece of notification information included in the application execution screen; and
in response to detecting the user input, restoring the at least one biometric information recognition related variable into an original value. 

18.-20.	(Cancelled)	

21.	(Previously Presented)	The electronic device of claim 1, wherein the changing of the at least one biometric information recognition related variable is performed prior to attempting to obtain biometric information thereby preventing the at least one processor from obtaining the biometric information in a situation in which a user does not intend to perform user authentication.




Allowance
Acknowledgement to applicant’s amendment to claims 1 and 10 has been noted. The claims have been reviewed, entered and found obviating to previously raised rejection under 35 USC 102.  Rejection to claims 1, 3-8, 10, 12-17 and 21 under 35 USC 102 is hereby withdrawn.

Claims 1, 3-8, 10, 12-17 and 21 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: although the prior art of record (such as Kim et al. (US20150242696)) An apparatus and a method for recognizing bio-data in an electronic device are provided. The method includes detecting an input via a sensor module, outputting guide information for bio-data recognition corresponding to the detected input, and detecting bio-data by using a bio-data detecting module. (Abstract)

none of the prior art, alone or in combination, teaches

 Independent Claim 1:  “…based on the detecting of the event, change at least one biometric information recognition related variable comprising at least one variable indicating a state of a captured image obtained through a camera of the electronic device, match the captured image to an authentication guide image, control the display to display an application execution screen including at least one authentication guide image comprising a changed authentication guide image changed from the authentication guide image based on the changed at least one biometric information recognition related variable, and perform user authentication based on the at least one biometric information recognition related variable, wherein the at least one biometric information recognition related variable further comprises a variable indicating a state of a reference area set for recognizing biometric information from the captured image, and wherein the at least one authentication guide image further includes another changed guide image changed from another guide image based on the variable indicating the state of the reference area.”.


in view of other limitations of claim 1.

Independent Claims 10 is allowed based on reasons mentioned above in regards to independent claim 1.

Dependent claims are allowed as they depend from an allowable independent claim.

The closest prior art made of record are:
Kim et al. (US20150242696)) An apparatus and a method for recognizing bio-data in an electronic device are provided. The method includes detecting an input via a sensor module, outputting guide information for bio-data recognition 
Fujino (US 20180060556) An authentication method executed by a processor included in a mobile device having a camera, the authentication method includes displaying an image captured by the camera and including irises of a user on a screen of the mobile device based on a position of a displayed guide image specifying positions of eyes; calculating, based on positional relationships between light spots and the regions of the irises, when the light spots included in the image overlap regions of the irises, shift vectors of the light spots when the light spots are shifted until the light spots do not overlap the regions of the irises; and moving the displayed guide image in a movement direction determined based on the shift vectors and executing authentication on the user using the irises displayed based on the position of the displayed guide image after the movement of the guide image.
Jo  (US 20130082945) The present disclosure relates to a mobile terminal for allowing a touch input and control method thereof. A mobile terminal according to an embodiment of the present disclosure may include a display unit configured to display a lock screen in a lock state in which a control command input to an application is restricted, and a controller configured to display at least one object on the lock screen when a first touch input sensed on the lock screen corresponds to set criteria, and display an execution screen corresponding to any one of the displayed objects based on the first touch and a sequentially entered second touch input.
 Lee et al. (US 20160092720)   A method and an apparatus for recognizing an iris is provided. The method of recognizing an iris in an electronic apparatus includes displaying a preview image by driving a regular camera, displaying an iris recognition area corresponding to an iris recognition camera in the preview image, determining whether an iris image exists in the iris recognition area, and obtaining image information from the iris recognition camera and performing iris recognition, when the iris image exists in the iris recognition area.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C HARRIS whose telephone number is (571)270-7841.  The examiner can normally be reached on Monday through Friday between 8:00 AM to 4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C HARRIS/Primary Examiner, Art Unit 2432